UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

~V-

1:19-cr-338-GHW-2

AMARA CHERIF, ORDER

Defendant. :
xX

 

GREGORY H. WOODS, United States District Judge:

The Coutt has received a letter from Defendant Amara Cherif requesting that the Court
appoint him a new lawyer. Dkt. No. 93. The Court will hold a conference to discuss that letter on
May 17, 2021 at 9:30 a.m. in Courtroom 12C, Daniel Patrick Moynihan United States Courthouse,

500 Pearl Street, New York, New York 10007.

 

SO ORDERED.
pl \ |
Dated: May 12, 2021 Le it \d Oy er He
New York, New York GREGORY H. WOODS

United States District Judge

 
